Citation Nr: 1007727	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-19 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability. 

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to a right hip disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to February 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
in St. Louis, Missouri, which denied service connection for a 
right hip disability and sleep apnea.  These claims are now 
under the jurisdiction of the RO in Chicago, Illinois. 

The Veteran testified at a September 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the file.

The Board notes that the Veteran had submitted a claim in May 
1992 for a hip disability.  This claim was treated by the RO 
as one for a left hip disability, presumably based on the 
Veteran's service treatment records, and was denied in a June 
1992 rating decision.  The Veteran did not appeal this 
decision.  The Veteran does not currently claim that he has a 
left hip disability.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's right hip 
disability had its onset in service; arthritis did not 
manifest within one year of service separation; and any 
current right hip disability is not related to a disease or 
injury in service.

2.  The evidence does not show that the Veteran's sleep apnea 
had its onset in service or is otherwise related to active 
military service. 

CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service, nor may right hip arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.
I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in August 2006 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of the elements that must be 
satisfied to substantiate a claim for service connection on 
both a direct and a secondary basis, gave examples of 
evidence that the Veteran could submit in support of his 
claim, and provided notice regarding the Veteran's and VA's 
respective responsibilities for obtaining different types of 
evidence.  The Board concludes that the duty to notify has 
been satisfied. 
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have also been obtained, to the 
extent possible.  The Board notes that after this claim was 
certified to the Board, the Veteran submitted a release form 
authorizing VA to obtain medical records pertaining to his 
right hip disability from the office of Dr. A.V. from 2005 to 
the present.  The Board finds that a remand to obtain these 
records is not warranted.  First, in August 2006 the RO 
requested all of the Veteran's records from Dr. A.V.'s office 
beginning in 1999.  Medical records from Dr. A.V.'s office 
from 1999 to 2006 are in the claims file.  Second, the 
Veteran submitted two letters from Dr. A.V. dated in August 
2009 and September 2009 which discuss when the Veteran began 
seeing Dr. A.V. for right hip pain and the possibility that 
the Veteran's right hip pain may be related to service.  The 
letters also reflect that the Veteran currently has 
osteoarthritis of the right hip established by X-ray 
findings.  There is no indication that additional records 
from Dr. A.V.'s office would yield evidence not already 
established by these letters and the other medical evidence 
in the claims file.  Thus, the Board is unwilling to remand 
this case to obtain more recent records from Dr. A.V.'s 
office.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

At the September 2009 Board hearing, the Veteran indicated 
that he had additional evidence to submit from his private 
doctor.  Accordingly, the record was held open for 30 days so 
that the Veteran could submit this additional evidence.  The 
Board has not received this evidence and neither the Veteran 
nor his representative has given any indication that such 
evidence is forthcoming.  The Veteran has not identified any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the present claims.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's 
behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

With respect to the Veteran's right hip disability, the Board 
finds that an examination is not warranted.  While there is 
evidence of a current disability, the Veteran's service 
treatment records are negative for diagnoses, treatment, or 
complaints of a right hip condition.  Rather, they 
consistently show that the Veteran was treated for pain in 
the front of his left hip which was diagnosed as a left 
inguinal ligament strain or quadratus inflammation.  The 
Board notes that the Veteran mentioned having problems with 
his hip joints in the January 1992 separation examination.  
However, in light of the fact that the Veteran was treated on 
several occasions for left hip pain, but never for right hip 
pain, the Board finds that this notation only refers to the 
left hip and does not evidence a problem with his right hip.  
There is also no mention of any injury to the Veteran's hips 
in the service.  Further, the objective medical evidence 
shows that the Veteran did not seek treatment for his right 
hip pain until 2007, or 15 years after separation from 
service.  Because there is no probative evidence that the 
Veteran had right hip pain in service or for several years 
thereafter, there is no indication that his current right hip 
disability is related to service.  Thus, elements two and 
three of McLendon are not met.  Therefore, the Board finds 
that an examination is not necessary to make a decision on 
the claim. 

Regarding the Veteran's sleep apnea, the Board finds that 
there is no evidence of any sleeping problems in service or 
any other in-service injury, disease, or event that would 
support service connection for sleep apnea.  Thus, the second 
element of McLendon is not met.  Moreover, the earliest 
evidence reflecting treatment for the Veteran's sleep apnea 
is dated in August 1999, seven years after the Veteran's 
separation from service.  Thus, while the Board finds that 
the Veteran currently has sleep apnea, there is no indication 
that it is related to service.  Consequently, the third 
element of McLendon has not been satisfied.  Moreover, as 
will be discussed in more detail below, the Board finds that 
the Veteran's right hip disability is not related to service.  
Therefore, an examination to determine whether the Veteran's 
sleep apnea is secondary to his right hip disability is not 
warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

A.  Right Hip Disability

The Veteran contends that he is entitled to service 
connection for a right hip disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for arthritis may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307; 3.309(a) (2009).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d). 

As will be discussed in more detail below, the competent and 
credible evidence does not show that the Veteran's right hip 
disability manifested to a degree of 10 percent or more 
within one year from his February 1992 separation.  
Accordingly, the Veteran is not entitled to service 
connection on a presumptive basis. 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be probative evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the first Hickson element, evidence of a 
current disability, an August 2009 letter from the Veteran's 
private physician, Dr. A.V., reflects that X-rays and an MRI 
of the Veteran's hips showed significant osteoarthritis.  A 
September 2009 letter from Dr. A.V. reflects that the Veteran 
has significant osteoarthritis of the right hip.  The Board 
is satisfied with the evidence of a current disability. 

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
When an injury is incurred in combat, satisfactory lay or 
other evidence will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  While service connection for a combat-
related injury may be based on lay statements alone, the 
Veteran must still demonstrate a current disability and a 
nexus to service, as to both of which competent medical 
evidence is often required.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 
395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran's DD 214 reflects that he served in Kuwait and 
was awarded the Combat Action Ribbon, which establishes that 
the Veteran had combat service.  However, the Veteran has not 
alleged that he incurred a hip injury in combat.  At the 
September 2009 Board hearing, the Veteran could not identify 
a specific injury to the hip in service, but rather stated 
that his hip had been bothering him for some time until the 
point when he decided to seek medical attention for it.  
Because there is no indication that the Veteran's hip 
disability was incurred in combat, his lay testimony will not 
necessarily suffice to establish in-service incurrence under 
38 U.S.C.A. § 1154(b). 

The Board has reviewed the Veteran's service treatment 
records.  His June 1986 entrance examination is negative for 
any conditions related to the hips.  

In February 1989, the Veteran reported pain in front of his 
left hip which had been present for 6 months and had recently 
become much worse.  There was no history of trauma.  A rule-
out diagnosis of left inguinal ligament strain was rendered.  
There is no mention of the Veteran's right hip in this 
record. 

Ten days later, the Veteran reported continued pain which 
again was assessed as a left inguinal ligament strain.  
Again, there was no mention of the Veteran's right hip.  

A January 1990 service treatment record reflects that the 
Veteran complained of a recurrence of left anterior hip pain 
or groin pain after running.  It was noted that this pain had 
first occurred about 18 months before.  The Veteran stated 
that he had two or three severe episodes in the past year.  
The treating physician considered the possibility that the 
Veteran might have an acetablar fracture based on X-rays of 
the Veteran's hip.  However, he doubted this diagnosis and, 
after consulting another doctor, concluded that the X-rays 
were within normal limits.  The Veteran was diagnosed with 
chronic left hip pain due to quadratus inflammation.  He was 
prescribed crutches, light duty, and medication.  There is no 
mention of the Veteran's right hip in this record.  

In the Veteran's January 1992 separation examination, the 
Veteran indicated that he had a problem with his hip joints.  
However, there is no indication that the Veteran was 
referring to a new problem rather than to the left hip pain 
he had been treated for in February 1989 and January 1990.  
The separation examination is otherwise negative for any 
indication of hip problems. 

A September 2009 letter from a fellow former service member 
states that the Veteran complained of hip pain in service.  
The letter does not specify whether the Veteran complained of 
right hip pain or left hip pain.  The service member stated 
that over the last few years the Veteran's hip pain has 
become a noticeable problem and that he has developed a limp.  
When asked about the limp, the Veteran stated that it was 
caused by his service in the Marine Corps.  According to the 
service member, the Veteran stated that he tried to have it 
"taken care of" when he first got out of active service, 
but that VA denied his claim.  The Board here notes that, as 
discussed above, the Veteran had submitted a claim in May 
1992 for a hip injury which was treated as a claim for a left 
hip disability and denied in a June 1992 rating decision. 

At the September 2009 Board hearing, the Veteran stated that 
he first noticed his right hip disability around 1990, when 
he sought treatment at sick call.  The Veteran stated that he 
reported hip pain when he ran or went on marches, and that he 
was prescribed a crutch and Motrin as well as a light-duty 
shift.  The Veteran testified that it was never his left hip 
that bothered him in service but rather his right hip.  He 
suggested that the doctor who authored the treatment record 
made an incorrect notation.  The representative stated that 
the Veteran remembered it being his right hip because the 
crutch was in his left hand.  

In carefully reviewing the above evidence, the Board finds 
that there is no probative evidence that the Veteran's right 
hip disability manifested in service.  While the Veteran 
maintains that it was his right hip and not his left hip that 
bothered him in service, two treatment records dated in 
February 1989 and one treatment record dated in January 1990 
consistently reflect that the Veteran reported left hip pain.  
There is no mention of right hip pain in these records.  
Therefore, the Board is unable to find that several notations 
in three different treatment records all mistakenly referred 
to the Veteran's left hip rather than his right hip.  
Moreover, the January 1990 service treatment record links the 
Veteran's hip pain reported on that occasion to the hip pain 
reported in February 1989, thus ruling out the possibility 
that the Veteran was being treated for a new condition which 
may have accidentally been noted as left rather than right 
hip pain.  Thus, the Veteran's contention that it was never 
his left hip that bothered him in service is outweighed by 
the service treatment records, which show that it was his 
left and not his right hip that was treated in service.  The 
Board also notes that the Veteran's left hip pain was not 
attributed to arthritis of the left hip joint but rather to a 
left inguinal ligament strain or quadratus inflammation.  X-
rays of the Veteran's hip were found to be normal in the 
January 1990 service treatment record.  Consequently, the 
Board finds that there is no probative evidence of in-service 
incurrence or aggravation of the Veteran's right hip 
disability. 

Turning to the third Hickson element, service connection may 
still be found if the evidence establishes a nexus between 
the Veteran's current right hip disability and his period of 
service.  See 38 C.F.R. § 3.303(d).

The Board acknowledges the Veteran's contentions that his 
right hip disability is related to service.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge, such as his symptoms and other experiences.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  For 
example, the Veteran is competent to describe the history of 
his symptoms and experiences relating to his disability, 
among other things.  It is then for the Board to determine 
the credibility and weight of the Veteran's statements in 
light of all the evidence.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  However, the Veteran, as a lay person, has 
not been shown to have the requisite medical knowledge or 
training to be capable of diagnosing most medical disorders 
or rendering an opinion as to the cause or etiology of any 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Washington, Layno, both supra.  Thus, the 
Board cannot consider as competent evidence the Veteran's 
opinion that his current right hip disability was caused by 
service, as this is a determination that is medical in nature 
and therefore requires medical expertise.  See id.; Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's private medical records from Dr. A.V.'s office, 
dated from August 1999 to January 1996, are negative for 
diagnoses, treatment, or complaints of a right hip 
disability. 

At the September 2009 Board hearing, when asked whether he 
sought treatment after discharge, the Veteran stated that 
shortly after separation from service, he filed a claim with 
VA, which was denied.  As discussed above, the Veteran filed 
a claim for a hip injury in May 1992 without specifying 
whether it was his right or his left hip that had been 
injured.  Service connection for a left hip injury was denied 
in a June 1992 rating decision, which the Veteran did not 
appeal.  

The Veteran also stated at the September 2009 Board hearing 
that shortly after separation he sought treatment at a small 
clinic for hip pain and was prescribed pain medication.  
There is no record of this visit in the claims file.

The Veteran further stated that his right hip pain has 
continued to bother him since separation and has become 
progressively worse.  However, apart from the treatment 
mentioned above, the Veteran did not seek medical attention 
for his hip disability until recently.  The Veteran stated 
that when X-rays were taken, his doctor diagnosed him with 
osteoarthritis of both hips.  The Board here notes that Dr. 
A.V. has only mentioned arthritis of the right hip, and that 
the Veteran's claim is for a right hip disability rather than 
a left hip disability.  Accordingly, the Board will not 
consider whether the Veteran has a current disability of the 
left hip. 

The Veteran's son stated at the hearing that he first noticed 
his father's physical limitations in 2001 when they were 
wrestling around and he complained of hip pain. 

The Veteran stated at the September 2009 hearing that after 
service he drove a delivery truck which involved loading and 
unloading items, and later worked in a heating and air-
conditioning business which also involved some physical 
labor. 

A September 2009 letter from the Veteran's former supervisor, 
Mr. R.S., stated that he worked with the Veteran from 
approximately May 1993 to September 1996.  He stated that the 
Veteran's job requirements were to load and unload delivery 
trucks and to make deliveries.  Mr. R.S. stated that he 
noticed the Veteran limping on several occasions and favoring 
his right leg.  When asked about it, the Veteran replied that 
the limp was from an injury he received in the Marine Corps.  
Mr. R.S. stated that the Veteran denied seeking treatment for 
his hip from a doctor apart from a visit to the clinic 
referred to above.  

An August 2009 letter from Dr. A.V. states that the Veteran 
had been seeing him since 1995 and that in 2007 the Veteran 
reported hip pain on the right side which had been bothering 
him since 1990 when he was serving in the Marine Corps.  X-
rays and an MRI of the Veteran's hips showed significant 
osteoarthritis. 

In a September 2009 letter, Dr. A.V. stated that the Veteran 
has osteoarthritis of the right hip, which represents a 
significant amount of arthritis for someone the Veteran's 
age.  According to Dr. A.V., the Veteran reported that he had 
a hip injury in service and was found to have a fracture in 
the hip.  Dr. A.V. opined that this injury could certainly 
have caused the arthritis that the Veteran is currently 
suffering from in his right hip.  Dr. A.V. stated that he had 
not seen the X-ray report, but that a fracture in this area 
would certainly have led to arthritis later in this joint.  

The Board notes that it is not bound to accept any opinion 
from a VA examiner, private physician, or other source 
concerning the merits of a claim.  Hayes v. Brown, 1993.  The 
opinion in this letter is based on the Veteran's reported 
history rather than on clinical findings.  The fact that this 
history is contained in a medical record does not give it 
more probative value simply because it was transcribed by a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  As discussed above, the 
evidence shows that the Veteran did not fracture his right 
hip in service.  Rather, he was diagnosed with a left 
inguinal ligament strain or quadratus inflammation.  
Moreover, the January 1990 X-ray study of the Veteran's left 
hip was noted to be within normal limits.  Accordingly, the 
Board cannot give any weight to this opinion as evidence of a 
nexus between the Veteran's current right hip disability and 
his period of service.  See Reonal v. Brown, 5 Vet. App. 458 
(1993) (holding that a physician's opinion based on an 
inaccurate factual premise has no probative value).  

The Veteran also submitted an article regarding the causes of 
arthritis.  However, this article is not specific to the 
Veteran's claim and is too general in nature for the Board to 
give it any weight in determining whether the Veteran's right 
hip arthritis is related to active service. See Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  

Based on all the evidence, the Board concludes that a nexus 
between the Veteran's current right hip disability and his 
period of service has not been shown.  As discussed above, 
the Veteran's right hip disability did not manifest in 
service.  Moreover, there is no probative evidence that the 
Veteran's right hip disability manifested until 2007, which 
is 15 years after the Veteran's separation from service in 
February 1992.  While the Veteran's former supervisor stated 
that the Veteran had been complaining of hip pain in the 
early 1990's, he did not specify whether the Veteran 
complained of right hip pain or left hip pain.  Thus, the 
Board is unable to find that the Veteran's right hip 
disability manifested in the early 1990's based on this 
letter.  

Significantly, the Veteran has maintained that his current 
right hip disability is the same disability for which he was 
treated in service, as reflected in the September 2009 letter 
from the Veteran's former supervisor, the August 2009 letter 
from Dr. A.V., and the Veteran's testimony at the September 
2009 Board hearing.  In his May 1992 claim for a hip injury, 
the Veteran indicated that it occurred in 1988, which is 
consistent with the February 1989 service treatment record 
reflecting that the Veteran had hip pain for six months.  
Yet, it is clear from the service treatment records that the 
Veteran sought medical attention for his left hip rather than 
his right hip.  The Veteran never argued in response to the 
June 1992 rating decision, which denied service connection 
for a left hip disability, that it was his right hip and not 
his left hip that was disabled.  Taken together, this 
evidence outweighs the Veteran's contention that it has 
always been his right hip that has bothered him since the 
service.  Rather, the evidence suggests that at some point 
after service the Veteran developed arthritis in the right 
hip.  There is no indication that this right hip disability 
is related to the left inguinal strain or quadratus 
inflammation diagnosed in service.  The long period of time 
between the Veteran's separation from service in February 
1992 and the manifestation of his right hip arthritis in 2007 
weighs against a finding that the Veteran's right hip 
disability is related to service.  There is no probative 
evidence of a continuity of symptoms associated with the 
Veteran's right hip that might support a link between his 
current disability and his period of service.  Thus, because 
a right hip disability has not been shown in service or until 
2007, the Board finds that a nexus between the Veteran's 
right hip disability and his period of service has not been 
established.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a right hip disability must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Sleep Apnea

The Veteran contends that he is entitled to service 
connection for a right hip disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

As discussed above, in order to establish service connection 
for the claimed disorder, there must be competent evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson, supra.  

With respect to the first Hickson element, the Veteran's 
private treatment records reflect that as recently as January 
2006 he was diagnosed with moderately severe obstructive 
sleep apnea with associated hypoxemia and sleep disruption.  
Accordingly, the Board finds that the Veteran has a current 
disability.

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  As 
discussed above, because the Veteran had combat service, his 
lay testimony alone may suffice to establish service 
connection if his disability was incurred in combat.  See 
38 U.S.C.A. § 1154(b).  Here, the Veteran has not alleged and 
the evidence does not show that sleep apnea was incurred in 
combat.  Indeed, the Veteran has never alleged that he had 
sleep apnea or other sleeping problems in service.  Moreover, 
the Veteran's service treatment records, including his 
January 1992 separation examination, are negative for any 
sleeping problems.  Thus, there is no evidence of in-service 
incurrence or aggravation of a disease or injury relating to 
the Veteran's sleep apnea.

Turning to the third Hickson element, the evidence must show 
a nexus between the Veteran's sleep apnea and his period of 
service.  The Board acknowledges the Veteran's contention 
that his sleep apnea is related to service.  However, while 
he is competent to report his history and symptoms, he does 
not have the requisite medical knowledge or training to be 
capable of rendering a competent opinion as to whether his 
sleep apnea is related to service.  See Espiritu and Barr, 
both supra.  Accordingly, the Board cannot take the Veteran's 
opinion into account as competent evidence of whether his 
sleep apnea is related to service. 

The earliest evidence of the Veteran's sleep apnea is a 
private treatment record dated in August 1999, which reflects 
a tentative diagnosis of this disorder and a referral for a 
sleep study.  The Veteran's private treatment records 
thereafter reflect treatment for sleep apnea.  There is no 
indication in these records that the Veteran had sleep apnea 
in service or shortly after service or that his sleep apnea 
is otherwise related to service. 

Based on a review of all the evidence, the Board finds that 
the Veteran's sleep apnea has not been shown to be related to 
service.  As discussed above, there is no indication that the 
Veteran had a sleeping disorder in service.  Moreover, there 
is no evidence that the Veteran's sleep apnea manifested 
until August 1999, which is over 7 years since his separation 
from service.  Thus, there is no evidence of a continuity of 
symptoms after service or other relationship that might 
support a link between the Veteran's current sleep disorder 
and his period of service.  See 38 C.F.R. § 3.303(b).  As 
such, the Board finds that service connection is not 
warranted on a direct basis. 

In his July 2006 claim, the Veteran indicated that he has 
sleeping problems due to his right hip disability.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting from 
an already service connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.  

As discussed above, the Board finds that the Veteran's right 
hip disability is not service connected.  Accordingly, 
service connection on a secondary basis for sleep problems 
due to a right hip disability may not be granted.  Further 
inquiry into whether the Veteran's sleep disorder is related 
to his right hip disability is therefore moot. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for sleep apnea, to include as secondary to a 
right hip disability, must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for a right hip disability 
is denied. 

Entitlement to service connection for sleep apnea, to include 
as secondary to a right hip disability, is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


